                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 1 of 10 Page ID #:1252




                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Jeffery R. Werner,
                                  6                                               2:18-cv-7188-VAP-SKx
                                                         Plaintiff,
                                  7                      v.                                  Order GRANTING
                                  8      Evolve Media, LLC, et al.,
                                                                                            Plaintiff’s Motion for
                                                                                             Damages (Dkt. 76)
                                  9                      Defendants
                                 10
Central District of California
United States District Court




                                 11
                                 12      Before the Court is Plaintiff Jeffery Werner’s Motion for Damages, filed
                                 13   May 25, 2020. (“Motion,” Dkt. 76). Defendants Evolve Media, LLC,
                                 14   Craveonline, LLC, and Totallyher Media, LLC (collectively, “Defendants”) did
                                 15   not oppose the Motion.
                                 16
                                 17      After considering all papers filed in support of, and in opposition to, the
                                 18   Motion, the Court deems this matter appropriate for resolution without a
                                 19   hearing pursuant to Local Rule 7-15. The Court hereby GRANTS the
                                 20   Motion.
                                 21
                                 22                                   I. BACKGROUND
                                 23         On August 16, 2018, Plaintiff Jeffery Werner (“Plaintiff”) filed a
                                 24   Complaint against Defendants for damages and injunctive relief from
                                 25   copyright infringement. (Dkt. 1). After engaging in settlement negotiations,
                                 26   on August 30, 2019, Plaintiff filed a First Amended Complaint, again alleging

                                                                             1
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 2 of 10 Page ID #:1253




                                  1   copyright infringement in violation of 17 U.S.C. § 101 et seq. (Dkt. 43,
                                  2   “FAC”). On March 9, 2020, Plaintiff filed a Motion for Summary Judgment,
                                  3   (Dkt. 66), which Defendants did not oppose.
                                  4
                                  5         The Court granted summary judgment for Plaintiff on April 28, 2020,
                                  6   finding that Defendants committed four acts of copyright infringement of
                                  7   photographs owned by Plaintiff by authorizing unlicensed display of the
                                  8   images on Defendants’ websites. (Dkt. 68). The four photographs are: (1)
                                  9   the Giant George Image; (2) the Buffalo Whisperer Image; (3) the Mr.
                                 10   Stubbs Image; and (4) the Wiley Coyote Image.1 (Dkt. 68 at 4-5). The
Central District of California
United States District Court




                                 11   Court held that Plaintiff was “entitled to pursue an award of statutory
                                 12   damages and attorneys’ fees in connection with the infringements of the
                                 13   Buffalo Whisperer, Wiley Coyote, Mr. Stubbs, and Giant George Image.”
                                 14   (Dkt. 69).
                                 15
                                 16         Pursuant to that Judgment, Plaintiff now seeks a total of $200,000 in
                                 17   statutory damages under the Copyright Act for Defendants’ infringement of
                                 18   his four copyrighted images: $10,000 in statutory damages each for
                                 19   infringement of the Wiley Coyote and Buffalo Whisperer Images, and
                                 20   $90,000 in statutory damages each for infringement of the Mr. Stubbs and
                                 21   Giant George Images. (Motion at 14).
                                 22
                                 23
                                 24
                                 25
                                      1
                                       Each Image is described in greater detail in the Court’s April 28, 2020 Sum-
                                 26   mary Judgment Order.

                                                                              2
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 3 of 10 Page ID #:1254




                                  1                             II.    LEGAL STANDARD
                                  2       The Copyright Act provides that “an infringer of copyright is liable for
                                  3   either—(1) the copyright owner's actual damages and any additional profits
                                  4   of the infringer ... or (2) statutory damages, as provided by subsection (c).”
                                  5   17 U.S.C. § 504(a). Statutory damages further “compensatory and punitive
                                  6   purposes,” and help “sanction and vindicate the statutory policy of
                                  7   discouraging infringement.” Dream Games of Arizona, Inc. v. PC Onsite,
                                  8   561 F.3d 983, 992 (9th Cir. 2009) (quoting L.A. News Serv. v. Reuters
                                  9   Television Int'l, 149 F.3d 987, 996 (9th Cir. 1998)).
                                 10
Central District of California
United States District Court




                                 11       Section 504(c)(1) provides, in relevant part, that “the copyright owner
                                 12   may elect, at any time before final judgment, to recover, instead of actual
                                 13   damages and profits, an award of statutory damages for all infringements
                                 14   involved in the action, with respect to any one work, for which any one
                                 15   infringer is liable individually ... in a sum not less than $750 or more than
                                 16   $30,000 as the court considers just.” 17 U.S.C. § 504(c)(1). See also
                                 17   Columbia Pictures Television, Inc. v. Krypton Broadcasting of Birmingham,
                                 18   Inc., 259 F.3d 1186, 1194 (9th Cir. 2001) (“A plaintiff may elect statutory
                                 19   damages for copyright infringement regardless of the adequacy of the
                                 20   evidence offered as to his actual damages and the amount of defendant's
                                 21   profits.”) (internal quotations and citation omitted).
                                 22
                                 23       If the court finds that the infringement was willful, “the court in its
                                 24   discretion may increase the award of statutory damages to a sum of not
                                 25   more than $150,000.” 17 U.S.C. § 504(c)(2). “A defendant's willful intent to
                                 26   infringe on a mark need not be proven directly, but may be inferred from

                                                                               3
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 4 of 10 Page ID #:1255




                                  1   circumstantial evidence of his conduct.” N. Face Apparel Corp. v. Dahan,
                                  2   No. 13-04821 MMM (MAN)x, 2014 WL 12558010, at *18 (C.D. Cal. Oct. 6,
                                  3   2014).
                                  4
                                  5       The trial court has “wide discretion in determining the amount of
                                  6   statutory damages to be awarded, constrained only by the specified maxima
                                  7   and minima.” Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir.
                                  8   1984). A court must be guided by “‘what is just in the particular case,
                                  9   considering the nature of the copyright, the circumstances of the
                                 10   infringement and the like.’” Peer Int'l Corp. v. Pausa Records, Inc., 909 F.2d
Central District of California
United States District Court




                                 11   1332, 1336 (9th Cir. 1990) (quoting F.W. Woolworth Co. v. Contemporary
                                 12   Arts, 344 U.S. 228, 232 (1952)). “Relevant factors to consider include the
                                 13   expenses saved and profits reaped by the infringers, the revenues lost by
                                 14   the plaintiff, the infringers’ state of mind (willful, knowing, or merely
                                 15   innocent), the value of the copyright, and the deterrent effect on the
                                 16   defendant and others. In calculating statutory damages, some courts have
                                 17   also looked to estimates of actual damages.” Adams v. Agrusa, No. 2:15-
                                 18   CV-07270-SVW-RAOx, 2016 WL 7665767, at *3 (C.D. Cal. July 20, 2016).
                                 19
                                 20                                 III.   DISCUSSION
                                 21       The Court begins by considering whether the damages sought fall within
                                 22   the statutory range specified in the Copyright Act. Here, Plaintiff requests
                                 23   damages of $10,000 for each of the Wiley Coyote and Buffalo Whisperer
                                 24   Images and $90,000 for each of the Mr. Stubbs and Giant George Images.
                                 25   (Motion at 14). Where there is no finding of willfulness, the Copyright Act
                                 26   provides that “the copyright owner may elect, at any time before final

                                                                               4
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 5 of 10 Page ID #:1256




                                  1   judgment, to recover, instead of actual damages and profits, an award of
                                  2   statutory damages for all infringements involved in the action, with respect
                                  3   to any one work, for which any one infringer is liable individually ... in a sum
                                  4   not less than $750 or more than $30,000 as the court considers just.” 17
                                  5   U.S.C. § 504(c)(1). Thus, the damages sought for the Wiley Coyote and
                                  6   Buffalo Whisperer Images are within the statutory range regardless of
                                  7   willfulness.
                                  8
                                  9       If the court finds that the infringement was willful, “the court in its
                                 10   discretion may increase the award of statutory damages to a sum of not
Central District of California
United States District Court




                                 11   more than $150,000.” 17 U.S.C. § 504(c)(2). Thus, the damages sought for
                                 12   the Mr. Stubbs and Giant George Images are within the statutory range only
                                 13   if infringement of those images was willful. A finding of willfulness must be
                                 14   supported by “substantial evidence (1) that the infringing party was actually
                                 15   aware of the infringing activity, or (2) that the infringing party's actions were
                                 16   the result of reckless disregard for, or willful blindness to, the copyright
                                 17   holder's rights. VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 748 (9th Cir.
                                 18   2019), cert. denied, 140 S. Ct. 122 (2019) (internal quotations and citation
                                 19   omitted). To establish willful blindness, a party must show that the infringing
                                 20   party “(1) subjectively believed that infringement was likely occurring on
                                 21   their networks and that they (2) took deliberate actions to avoid learning
                                 22   about the infringement.” Luvdarts, LLC v. AT&T Mobility, LLC, 710 F.3d
                                 23   1068, 1073 (9th Cir. 2013). The fact that a party “refus[es], as a matter of
                                 24   policy, to even investigate or attempt to determine whether particular
                                 25   [photos] are subject to copyright protections” can demonstrate reckless
                                 26

                                                                               5
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 6 of 10 Page ID #:1257




                                  1   disregard. Unicolors, Inc. v. Urban Outfitters, Inc., 853 F.3d 980, 992 (9th
                                  2   Cir. 2017).
                                  3
                                  4       Here, Plaintiff has established that Defendants’ infringement of all of the
                                  5   Images at issue was willful, and shown that Defendants exhibited reckless
                                  6   disregard to Plaintiff’s rights as the holder of the copyright of all four images.
                                  7   This is clear from Defendant Evolve’s own Image Use Policy, which states
                                  8   that, although the use of unlicensed images “is considered copyright
                                  9   infringement legally speaking, content owners might not press the issue
                                 10   because it may help to integrate their brands into the culture to have their
Central District of California
United States District Court




                                 11   works copies [sic] around the internet in very small bites.” (Motion at 6
                                 12   (quoting Dkt. 66-23)). Clearly, Defendant as a matter of policy either
                                 13   refused to investigate the copyright status of images it displayed on its
                                 14   websites or, even after having learned that the images were copyrighted,
                                 15   indicated that a willingness to continue to display them without a license.
                                 16   Such conduct constitutes reckless disregard. See Unicolors, Inc., 853 F.3d
                                 17   980.
                                 18
                                 19       Furthermore, as this Court previously found in its April 28, 2020 Order,
                                 20   on May 16, 2017, Plaintiff’s agent, Brian R. Wolff, sent a cease and desist
                                 21   letter to Josh Ellingwood, General Counsel for Defendants, stating that the
                                 22   display of the Mr. Stubbs and Giant George Images within the Webecoist
                                 23   and Dogtime Articles were not authorized, and included proof of the
                                 24   copyright for both images, as well as a link to and screenshots of the
                                 25   Articles. (Dkt. 68 at 8). U.S. Postal Service records show that the letters
                                 26   were delivered, and that “J. Ellingwood” signed both letters. (Id.).

                                                                              6
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 7 of 10 Page ID #:1258




                                  1   Defendants did not remove the Images after receipt of the letter. Thus, as of
                                  2   May 16, 2017, Defendants had actual notice of the infringement of the Mr.
                                  3   Stubbs and Giant George Images, rendering their infringement willful under
                                  4   the first prong identified in VHT, Inc., 918 F.3d 723.
                                  5
                                  6       Furthermore, Plaintiff points out that Defendant Evolve “has been sued
                                  7   at least ten separate times for copyright infringement of photographs,” and
                                  8   further that, at least in the case of the Mr. Stubbs Image, Defendant Evolve
                                  9   ignored the clear watermark on the Image, allowing the image to be
                                 10   published anyway. (Motion at 6). Each of these suggests that Defendant
Central District of California
United States District Court




                                 11   Evolve was well aware of the possibility of infringement.
                                 12
                                 13       Thus, for the reasons stated above, Plaintiff has shown that Defendants’
                                 14   infringement of the Wiley Coyote, Buffalo Whisperer, Mr. Stubbs, and Giant
                                 15   George Images was willful. The damages sought for Defendants’
                                 16   infringement of the Wiley Coyote and Buffalo Whisperer Images, in addition
                                 17   to those sought for the Mr. Stubbs, and Giant George Images, are well
                                 18   under the statutory maximum of $150,000 per willfully infringed work.
                                 19
                                 20       Having found that the proposed damages fall within the statutory range,
                                 21   the Court next considers whether the proposed damages are reasonable.
                                 22   Plaintiff provides multiple justifications for the proposed award of damages,
                                 23   but the primary argument is based on the estimated lost licensing fees from
                                 24   violation of the copyrights for each of the four Images. As Plaintiff argues,
                                 25   courts in this circuit routinely double or triple estimated licensing fees to
                                 26   determine the appropriate statutory damages in copyright cases. See, e.g.,

                                                                              7
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 8 of 10 Page ID #:1259




                                  1   Michael Grecco Prods., Inc. v. WrapMarket, LLC, 2017 WL 10434020, at *5
                                  2   (C.D. Cal. Nov. 8, 2017) (awarding three times the license fee in statutory
                                  3   damages for photography infringement); see also Broad. Music Inc. v.
                                  4   Paden, 2011 WL6217414, at *5 (N.D. Cal. Dec. 14, 2011) (“[C]ourts have
                                  5   consistently held that a statutory damages award three times the amount
                                  6   that the plaintiff would have received in licensing fees is appropriate under §
                                  7   504(c).”). Such an approach is consistent with the Copyright Act’s purpose
                                  8   of deterring copyright infringement. Indeed, as the Supreme Court has held,
                                  9   “a rule of liability which merely takes away the profits from an infringement
                                 10   would offer little discouragement to infringers. It would fall short of an
Central District of California
United States District Court




                                 11   effective sanction for enforcement of copyright policy. The statutory rule,
                                 12   formulated after long experience, not merely compels restitution of profit and
                                 13   reparation for injury but also is designed to discourage wrongful conduct.” F.
                                 14   W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 233 (1952). The
                                 15   Court finds it reasonable to do the same here.
                                 16
                                 17       Plaintiff used the software fotoQuote to estimate the licensing fees his
                                 18   images would have commanded, concluding “the mid range fotoQuote fee
                                 19   of $445 per month per Image represents a fair market value that [Plaintiff]
                                 20   would have charged Defendant Evolve had it properly licensed the Images.”
                                 21   (Motion at 11). Although Plaintiff has not provided, and the Court has not
                                 22   found, any cases within the Ninth Circuit in which a court has relied on
                                 23   fotoQuote to estimate licensing fees, Plaintiff has supported the fotoQuote
                                 24   estimate by providing evidence of actual licensing fees he has received for
                                 25   the Images, all of which are higher than the fotoQuote estimate used to
                                 26

                                                                              8
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 9 of 10 Page ID #:1260




                                  1   calculate damages.2 The Court therefore concludes that this estimate for
                                  2   the licensing fees is reasonable.
                                  3
                                  4       Plaintiff arrives at his estimate of damages by multiplying the estimated
                                  5   licensing fee by the amount of time the relevant image has been displayed
                                  6   without authorization. Thus, for the Giant George Image, which has
                                  7   appeared on Defendant’s website since December 2013 and was not
                                  8   removed as of March 2020, Plaintiff estimates the image was used without
                                  9   authorization for approximately 75 months. (Motion at 12). Employing
                                 10   similar methodology for the other images, Plaintiff estimates lost licensing
Central District of California
United States District Court




                                 11   fees of $5,340 for the Wiley Coyote Image (a rate of $445 per month for the
                                 12   approximately 12-month period between June 20, 2016 and May 16, 2017);
                                 13   $5,340 for the Buffalo Whisperer Image (a rate of $445 per month for the
                                 14   approximately 12-month period between June 20, 2016 and May 16, 2017)3;
                                 15   and $28,925 for the Mr. Stubbs Image (a rate of $445 per month for the 65-
                                 16   month period between March 25, 2013 and August 2018). (Motion at 11-
                                 17   12). The Court finds these calculations reasonable.
                                 18
                                      2
                                        Plaintiff states that he was paid “$700 by a North American publication for a one-
                                 19
                                      time use” of the Wiley Coyote Image “in print and two weeks Online” in 2014;
                                 20   between $584 and $687 for one month’s use of the Giant George Image in various
                                      parts of Europe in 2010; $976.50 “for one month’s use of the Buffalo Whisperer
                                 21   Image in the U.K.” in 2012; and $562.99 “for one month’s use of the Mr. Stubbs
                                      Image in Germany” in 2013. (Motion at 11) (citing Dkt. 76-1, Declaration of Jeffery
                                 22   Werner).
                                      3
                                 23     The Court notes that this time period is closer to 11 months, rather than 12,
                                      as Plaintiff states. Nevertheless, because all lost licensing fees are simply es-
                                 24   timates, and the Court has discretion to add a multiplier, the Court does not
                                      dispute the figures. In any case, using a time period of 11 months would yield
                                 25   an estimate of lost licensing fees of $4895; doubling that fee yields an estimate
                                      of statutory damages of $9,790, very close to the Court’s ultimate damages
                                 26   award.

                                                                               9
                                 Case 2:18-cv-07188-VAP-SK Document 81 Filed 06/22/20 Page 10 of 10 Page ID #:1261




                                  1      Plaintiff proposes doubling the lost licensing fees for the Wiley Coyote
                                  2   and Buffalo Whisperer Images, which Defendant removed after receiving a
                                  3   cease and desist letter, for a total of $10,000 in statutory damages for each
                                  4   image. Plaintiff next proposes tripling the lost licensing fees for the Mr.
                                  5   Stubbs and Giant George Images, neither of which Defendant removed
                                  6   after receiving a cease and desist letter. Indeed, Defendant continued to
                                  7   display the Giant George Image well into the pendency of the lawsuit, until
                                  8   Plaintiff filed for summary judgment. (Motion at 13). Plaintiff thus requests
                                  9   a statutory damages award of $90,000 each for the Mr. Stubbs and Giant
                                 10   George Images. (Id.). The Court finds these multipliers reasonable in light
Central District of California
United States District Court




                                 11   of the deterrent and punitive purposes of statutory damages pursuant to the
                                 12   Copyright Act for willful copyright infringement.
                                 13
                                 14                               IV.    CONCLUSION
                                 15      The Court therefore GRANTS the Motion for Damages.
                                 16
                                 17
                                 18
                                 19   IT IS SO ORDERED.
                                 20
                                 21
                                          Dated:     6/22/20
                                 22                                                        Virginia A. Phillips
                                 23                                                United States District Judge

                                 24
                                 25
                                 26

                                                                             10
